                                                                               _. ... _. ~. _.
                                                                          I.




                                                                                      CLERK, U.S. DI
                                                                                                       STRICTCOUR7


                                                                                                           1~

                                                                               CENTRq~
                                                                               BY      D15TRICT0 CAUFURNlA




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                   CASE NUMBER
                                                  PIAINTIFF          ~ ~ ~,~~..3
                                                                               „~
                             V.

~~~~~ ~~                                                         ORDER OF TEMPORARY DETENTION
                                                                   PENDING HEARING PURSUANT
                                            n~Nna~rrr~s~.             TO BAIL REFORM ACT


     Upon motion of     ~lc~~~w~                                       ,IT IS ORDERED that a detention hearing
is set for        ~'' ~                                 , 2~/          ,at      D p~/ ❑p,m,before the
Honorable           ~ r~                                               ,in Courtroom 7.~1~

     Pending this hearing, the defendant shall beheld in custody by the United States Marshal or
                                                                            and produced for the hearing.
                      (Other custodial officer)




Dated: -~~,
        ~/Z~~/~'
                                                  U.S. District Judge/Magistrate Judge




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                         Page 1 of 1
